DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald (3,154,382), optionally in view of Cherry (2009/0068090).
Gerald ‘382 discloses a method of forming hydrogen iodide which comprises reacting hydrogen and iodine at an elevated temperature in the range of from 100oC to 400oC in the presence of a catalytic composite consisting essentially of alumina, platinum and halogen combined with alumina to form a mixture containing hydrogen iodide and recovering the hydrogen iodide thus produced (note claim 1).
Gerald ‘382 further discloses that the reaction can be effected in the liquid phase or in the vapor phase as desired.  In carrying out the reaction in the liquid phase, iodine and water or other solvent can be mixed in any desired proportions and charged to a reaction zone packed with a catalyst bed and hydrogen is bubbled into the water-iodine-catalyst mixture (note column 5, lines 42-48).

However, it would have been obvious to one skilled in the art to change the sequence of adding ingredients as long as the reaction between iodine and hydrogen would still take place.  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious) (see MPEP 2144.04(C)).
For the instant claim 2, Gerald ‘382 discloses that reaction media can be, if desired, toluene and the like (note column 5, lines 50-51).  It would have been obvious to one skilled in the art to use any suitable solvent that would not negatively impact the reaction between iodine and hydrogen to form hydrogen iodide in the process of Gerald ‘382.  In the absence of new of unexpected results, the use of other recited solvent in the instant claim 2 is not seen as a patentable difference.
For the instant claims 3-6 and 19-20, the alumina as disclosed in Gerald ‘382 is considered as the metal oxide support and platinum as the metal catalyst.

For the instant claims 8-10, Gerald ‘382 discloses that the process can be used to produced hydrogen iodide in either anhydrous or aqueous forms (note column 1, lines 55-57).  Thus, when anhydrous hydrogen iodide is the desired product, it would have been obvious to one skilled in the art to keep the concentration of water in the reactants, i.e. iodine and hydrogen, and in the solvent as low as possible.
For the instant claims 11-12, Gerald ‘382 discloses that in general, a suitable ratio of iodine to hydrogen is in the range from about 0.01 to about 10 (ratio of hydrogen to iodine from about 100 to about 0.1); particularly preferred conditions comprise the maintenance of the ratio of iodine to hydrogen in the range from about 0.1 to about 5 (ratio of hydrogen to iodine from about 10 to about 0.2).  Higher or lower proportions of the iodine may, however, be employed within the scope of the invention (note column 2, In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claims 13-14, Gerald ‘382 discloses that the reaction temperature is from 100oC to 400oC (note column 2, lines 57-62 and claim 1).  This range overlaps the claimed ranges, see In re Boesch and In re Malagari as stated above.  It would have been obvious to one skilled in the art to premix the reactants (note the reasons as stated above) and to heat the reactants in any other as long as the desired reaction temperature could be achieved, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(C) as stated above).
For the instant claims 15 and 18, Gerald ‘382 discloses the feeding rate for hydrogen and iodine in mole per min (note Example 3), this fairly suggests that the process is continuous.  In any event, if the process of Gerald ‘382 was a batch process, the claimed continuous operation would have been obvious in light of the batch process In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (see MPEP 2144.04(E)).
For the instant claims 16-17, it would have been obvious to one skilled in the art to recover and recycle any remaining iodine and/or hydrogen in the product mixture by any conventional methods in order to minimize waste and raw material cost.
Optionally, Cherry ‘090 can be optionally applied to disclose a mixture of H2/I2/HI and I2 can be separated from the mixture by cooling and H2 and I2 are recovered and re-used (note paragraph [0006]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 11, 2021